                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


BART WAYNE WOODARD                                                                     PLAINTIFF


v.                                  Case No. 6:18-cv-06013


CORRECTIONAL OFFICER MCGEE, et al.                                                 DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed April 22, 2019, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. ECF No. 38.

Judge Ford recommends that all John Doe defendants be dismissed without prejudice because

Plaintiff failed to identify them by the requisite deadline. The parties have not filed objections to

the Report and Recommendation and the time to object has passed. See 28 U.S.C. § 636(b)(1).

Upon review, the Court adopts Judge Ford’s Report and Recommendation in toto. Accordingly,

all John Doe defendants are hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 10th day of May, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
